People, ex rel. Jones v Lee (2018 NY Slip Op 00604)





People v Lee


2018 NY Slip Op 00604


Decided on February 1, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 1, 2018

525381

[*1]THE PEOPLE OF THE STATE OF NEW YORK ex rel. ROBERT JONES, Appellant,
vWILLIAM LEE, as Superintendent of Eastern N.Y. Correctional Facility, Respondent.

Calendar Date: December 13, 2017

Before: McCarthy, J.P., Devine, Mulvey, Aarons and Rumsey, JJ.


Robert Jones, Napanoch, appellant pro se.
Eric T. Schneiderman, Attorney General, Albany (Frank Brady of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Mott, J.), entered June 9, 2017 in Ulster County, which denied petitioner's application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Judgment affirmed. No opinion.
McCarthy, J.P., Devine, Mulvey, Aarons and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed, without costs.